Supreme Court of Florida
                                    ____________

                                    No. SC20-346
                                    ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.205.

                                   March 13, 2020

PER CURIAM.

      The Court, on its own motion,1 amends Florida Rule of Judicial

Administration 2.205 (The Supreme Court) to recognize the Chief Justice’s

authority to take the actions necessary to respond to a public health emergency

affecting the courts and the court participants of this State.2

      The Court amends subdivision (a)(2)(B) (Internal Government; Chief

Justice) of rule 2.205 to add to the list of the Chief Justice’s powers and duties a

new subdivision (v) to read as follows:

             (v) the power, upon request of the chief judge of any circuit or
      district, or sua sponte, in the event of a public health emergency that
      requires mitigation of the effects of the emergency on the courts and


      1. See Fla. R. Jud. Admin. 2.140(g).

      2. We have jurisdiction. See art. V, § 2(a), Fla. Const.
          court participants, to enter such order or orders as may be appropriate:
          to suspend, extend, toll, or otherwise change time deadlines or
          standards, including, without limitation, those affecting speedy trial
          procedures in criminal and juvenile proceedings; suspend the
          application of or modify other requirements or limitations imposed by
          rules of procedure, court orders, and opinions, including, without
          limitation, those governing the use of communication equipment and
          proceedings conducted by remote electronic means; and authorize
          temporary implementation of procedures and other measures,
          including, without limitation, the suspension or continuation of civil
          and criminal jury trials and grand jury proceedings, which procedures
          or measures may be inconsistent with applicable requirements, to
          address the emergency situation or public necessity.

Existing subdivisions (v) through (vii) of the rule are renumbered (vi) through

(viii).

          Accordingly, the Florida Rules of Judicial Administration are amended, as

reflected in this opinion. The amendments shall become effective immediately

upon the release of this opinion. Because the amendments were not published for

comment prior to their adoption, interested persons shall have seventy-five days

from the date of this opinion in which to file comments with the Court.3



       3. All comments must be filed with the Court on or before May 27, 2020,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,

                                            -2-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                       -3-